DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a “number of dots to be discharged…” However, a dot itself cannot be discharged. A droplet is discharged, and when the droplet sets on the medium, a dot is formed on the medium. Correction is required. 
Because claims 2-8 depend from claim 1, they are also ejected. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a “each preliminary specified calculation item…” However, to that point in the claims, no such term has been recited, and thus it is unclear as to what the item is intended to refer. Correction is required. 
Because claims 6-8 depend from claim 5, they are also rejected on this basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (2003/0214542).
	
              Regarding claim 1, Yoshida teaches an image forming apparatus comprising: 
              a head (fig. 1, item 30) configured to include a plurality of nozzles and discharge ink from the plurality of nozzles ([0006]); 
              a first controller (fig. 2, item 40) configured to manage a print job using the head and calculate an amount of the ink used in the print job ([0031]); and 
              a second controller (fig. 2, item 45) configured to control ink discharge at the head on a basis of an instruction of the first controller (see fig. 2), 
             wherein when calculating the amount of the ink used, the first controller: 
             obtains an estimated number of discharges ([0032], number of sprays), which is the number of dots of the ink to be discharged, on a basis of print image data which is image data used for printing ([0031]), without using information on an actual number of discharges of the ink at the head ([0032], note that the ink usage is estimated, not actual), and 


               Regarding claim 5, Yoshida teaches the image forming apparatus according to claim 1, wherein the first controller obtains an amount of ink consumed by one print job for each preliminarily specified calculation item, wherein one calculation item is a normal print usage, wherein the normal print usage is a total of the print usage on pages for which a paper is ejected to an outside of a machine without an error, wherein the first controller outputs a one job usage file, and wherein the one job usage file is data that summarizes the amount of ink used, obtained for each calculation item for one print job (see 112 rejection, Note that Examiner is taking this scenario to be one where the estimate from claim 1 is determined, and the computer and printer communicate normally to execute a normal print job).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida ‘542 in view of official notice.
           Regarding claims 6 and 7, Yoshida teaches the image forming apparatus according to claim 5. Yoshida does not teach wherein one calculation item is an error print usage or purge print usage, and wherein the error print usage or purge ink usage is a total of the print usage of pages that are not ejected to the outside of the machine by an error. Examiner takes official notice that to calculate error print usage would have been obvious to one of ordinary skill in the art at the time of invention. Yoshida teaches calculating an overall print usage so as to ensure that enough ink remains to complete a next print job. To keep an accurate ink level in memory, Yoshida necessarily counts all ink usage. Thus, while Yoshida only explicitly mentions counting the ink usage upon printing pages to be ejected, error prints and purged ink would be obvious to count against the usage threshold in the same way normal printing did. Thus, Examiner maintains that error and purged ink would have been obvious to calculate just as normally printed ink was. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of official notice as applied to claim 7 above, and further in view of Nishizaka et al. (7,607,748).
           Regarding claim 8, Yoshida in view of official notice teaches the image forming . 


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida ‘542 in view of Yoshida (2005/0018222).
          Regarding claim 2, Yoshida ‘542 teaches the image forming apparatus according to claim 1. Yoshida ‘542 does not teach wherein the first controller performs halftone processing of the print image data to generate ink discharge image data, transmits the generated ink discharge image data to the second controller, and obtains the estimated number of discharges on a basis of the print image data before the halftone processing. Yoshida ‘222 teaches this (Yoshida ‘222, [0176]). It would have been obvious to one of ordinary skill in the art at the time of invention to perform halftone processing, as disclosed by Yoshida ‘222, with the device disclosed by Yoshida ‘542 because doing so would amount to combining prior art elements according to known methods to yield 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853